Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to a method of controlling a microclimate of a mattress comprising a first and second operation mode, classified in G05B 19/0426.
II. Claims 8-11, drawn to a method of controlling a microclimate of a mattress during a predetermined time period, classified in G05B 19/0415.
III. Claims 13-15, drawn to a bed system, classified in A47C 21/048.
The inventions are independent or distinct, each from the other because:
The inventions of group I and II are directed to related method. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the invention of group I would not require the method step of determining that a user is exited the mattress during a predetermined time period; and upon determining that the user exited the mattress, initiating activation of an air controller, as required by claim 8, the method step of deactivating the air controller upon determining the user returns onto the mattress, as required by claim 10, and, where the predetermined time ranges from midnight to 6 AM, as required by claim 12. The invention of group II would not require a second operation mode that is different than the first operation mode, as required by claim 1, one or more air distribution layers and one or more air controllers fluidly connected to the one or more air distribution layers, as required by claim 2, and a mattress core having one or more air chambers, as required by claim 3. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
The inventions of group I, group II, and group III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product of group III would not require a second operation mode that is different than the first operation mode, as required by claim 1, one or more air distribution layers and one or more air controllers fluidly connected to the one or more air distribution layers, as required by claim 2, and a mattress core having one or more air chambers, as required by claim 3. The product of group III would further not require the method step of deactivating the air controller upon determining the user returns onto the mattress, as required by claim 10, and, where the predetermined time ranges from midnight to 6 AM, as required by claim 12. Moreover, the method of group I would not require the foam layer of claim 13, and the method of group II would not require a sensor subsystem configured to sense whether a user is present on the mattress, as the step of sensing a user presence may be accomplished another way, such as through a manual input. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The invention of group I would required a search in at least CPC G05B 19/0426 and a unique text search related to at least the second operation mode that is different than the first operation mode, the one or more air distribution layers and the one or more air controllers fluidly connected to the one or more air distribution layers, and the mattress core having one or more air chambers. The invention of group II would not be searched as above and would require at least a search in CPC G05B 19/0415 and a unique text search related to at least the method step of determining that a user is exited the mattress during a predetermined time period and upon determining that the user exited the mattress, initiating activation of an air controller, , the method step of deactivating the air controller upon determining the user returns onto the mattress, and, the predetermined time ranging from midnight to 6 AM. The invention of group III would not be searched as above and would require a search in at least A47C 21/048 and a unique text search related to at least the foam layer and the sensor subsystem.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098. The examiner can normally be reached M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISON N LABARGE/Examiner, Art Unit 3673  

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673